DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2017/0013780 A1) in view of Shibuwaka et al. (US 7,528,517 B2) or Tanimoto et al. (US 9,160,211 B2).
Regarding claim 1, Ito et al. discloses a mower unit to be mounted to a grass mower comprising: 
a mower deck (30) having a top wall (31) and a side wall (32) extending downwards from an edge of the top wall;

a cutter blade (20) attached to a lower portion of the rotational shaft within the inner space; 
a mower motor (electric motor 4) having an output shaft (41); 
a power transmission mechanism (7) for transmitting power from the output shaft to the cutter blade; 
a mount deck (plate 346 in FIG.8) having a horizontal mounting face (341/401 in FIG.8) for mounting the mower motor in such a manner that the output shaft assumes a vertical posture, the mount deck protruding outwards from the side wall, and wherein the mower motor (4) is positioned on the mounting face (341/401 in see FIG.8); and
a cooling arrangement (see paragraphs [0110] and [0112], which states that the mounting base 346 acts as a heat sink of the electric motor 4 and [0065]-[0067] and [0084]-[0088]; also see [0073], which mentions the use of a water jacket provided in the motor housing 40 of the motor 4 and [0066]-[0067] which refers to FIG.4 similar to FIG.8) incorporated in the mount deck (346) for discharging heat of the mower motor (4).  
Ito et al. fails to show the details of the electric motor. 
Shibuwaka et al. discloses an electric motor (see FIG.1) comprising a rotor (2 with permanent magnets 9) and a stator (3) with a coil (13) “with improved cooling of the motor” (col.1, lines 25-27), wherein the rotor and stator are disposed along an axial direction of an output shaft (1) of the electric motor, and the electric 
Tanimoto et al. also discloses an electric motor (see FIG.2) used for rotating a rotary blade (42) of a grasscutter, the electric motor (50) comprising a rotor (53 with magnets 62) and a stator (54) with a coil (winding; coils 711), wherein the rotor and stator are disposed along an axial direction of an output shaft (52) of the electric motor, and the electric motor being constructed to have improved cooling (as discussed in col.8, lines 29-45; specifically “The rotor 53 and the stator 54 are formed in disc shapes.  This miniaturizes the motor 50, and because the stator 54 has a large surface area, the effect of cooling the stator winding 71 of the stator 54 is improved” col.8, lines 42-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric motor of Ito et al. similar to the electric motor of Shibuwaka or Tanimoto, in order to provide an improved cooling of the electric motor.  
With regards to the location of the rotor and the coil, due to the modification of the motor of Ito et al. in view of the teaching of Shibuwaka or Tanimoto, the result is that the lower end of the rotor (2 of Shibuwaka; 53 of Tanimoto) is disposed higher than the upper end of the coil (13 of Shibuwaka; 71/711 of Tanimoto), as suggested in FIG.1 of Shibuwaka below (which has been rotated 90 degrees for visual aid purposes) and FIG.2 of Tanimoto, with the top end of the output shaft (1) of Shibuwaka being connected to pulley (74 in FIG.8) of Ito et al. located above electric motor (4) of Ito et al.

    PNG
    media_image1.png
    461
    921
    media_image1.png
    Greyscale

FIG.1 of Shibuwaka et al.

Regarding claim 2, the combination of Ito et al. and Shibuwaka et al. or Tanimoto et al. discloses the mower unit of claim 1, wherein the coil (13 stator 3 of Shibuwaka or 71/711 of Tanimoto) is disposed downwardly of the rotor (2 or 53) in the axial direction of the output shaft (1; as illustrated in FIG.1 of Shibuwaka above; 52 of Tanimoto as shown in FIG.2 of Tanimoto) and disposed in close vicinity of the mount deck (346 in FIG.8 of Ito et al.).  

Regarding claim 5, the combination further discloses the mower unit of claim 1, wherein the mount deck (346 of Ito et al.) is connected to the side wall (32 of Ito et al.) in such a manner as to be able to transfer heat thereto (see FIG.8 of Ito et al.)

Regarding claim 6, the combination further discloses the mower unit of claim 1, wherein the mower motor (4 of Ito et al. modified similar to Shibuwaka or Tanimoto) is mounted to the mounting face (346) via a heat discharging sheet (motor mounting face 401; see para.[0087], [0089], and also [0065] and [0112] of Ito et al.) or heat discharging grease.  

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. and Shibuwaka et al. or Tanimoto et al., as disclosed in claim 1, and further in view of Uchimi et al. (US 2018/0146620 A1).
Regarding claim 3, the combination of Ito et al. and Shibuwaka et al. or Tanimoto et al. discloses the mower unit of claim 1, except wherein the cooling arrangement comprises a heat discharging fin, which is formed in a back side of the mounting face of the mount deck (346 of Ito et al.).  
Uchimi et al. teaches providing a mower motor cooling arrangement with heat discharging fins (84 in FIG.3) on a mounting face of a mount deck (motor support plate 38) which supports the motor (8) so that the “motor 8 can be favorably cooled”, wherein the fins being aligned with the direction of the airflow for an optimum effect (para.[0051]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting deck or motor support plate of the combination to include heat discharging fins as taught by Uchimi et al. in order to further improve the cooling of the electric motor.

Regarding claim 4, the combination of Ito et al., Shibuwaka et al. or Tanimoto et al., and Uchimi et al. further discloses the mower unit of claim 3, wherein the mount deck (346 of Ito et al.) is disposed rearwardly of the side wall positioned at a rear portion of the mower deck (see FIG.8 of Ito et al.); and 
the heat discharging fin (84 of Uchimi et al.) extends along the flow of air introduced into the inner space in association with rotation of the cutter blade (as taught by Uchimi et al., air flow induced by the rotation of the blade 3 contributes to the cooling of fins 84, which contributes to cooling of the blade motor 8, see paragraph [0065] of Uchimi et al.).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fauconnier (FR ,2355,435), see PTO-892 filed 12/18/2020, teaches a similar motor as claim 1, with the rotor (10) being higher than the stator (11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671